In the

         United States Court of Appeals
                       For the Seventh Circuit
No. 15‐3415

JACOB SAATHOFF, KATHY SAATHOFF,
and KELSEY MARKOU,
                                                        Plaintiffs‐Appellants,

                                         v.


ANDRE DAVIS,
                                                          Defendant‐Appellee.


              Appeal from the United States District Court for the 
                           Central District of Illinois.
              No. 2:13‐cv‐02253‐CSB‐EIL— Colin S. Bruce, Judge. 


            ARGUED MAY 20, 2016 — DECIDED JUNE 20, 2016



   Before  FLAUM  and  MANION,  Circuit  Judges,  and  ALONSO,
District Judge.*
    ALONSO,  District  Judge.  After  Champaign,  Illinois  police
officer  Andre  Davis  shot  and  killed  their  dog,  plaintiffs‐


*
      Of the Northern District of Illinois, sitting by designation.
2                                                     No. 15‐3415

appellants, Jacob Saathoff, Kathy Saathoff, and Kelsey Markou,
sued Davis and the City of Champaign under 42 U.S.C. § 1983
for violating their Fourth Amendment rights. The § 1983 claim
against Davis was tried to a jury, which returned a verdict for
Davis.  The  district  court  entered  judgment  on  the  verdict. 
Plaintiffs appeal from that judgment, which we affirm.
                   FACTUAL BACKGROUND
   Jacob and Kathy Saathoff are husband and wife. Markou is
Kathy’s daughter and Jacob’s stepdaughter. The Saathoffs and
Markou owned a chocolate‐colored labrador retriever named
“Dog.” On the evening of November 17, 2012, Markou, who
was  eighteen  years  old,  was  walking  Dog  in  the  family’s
neighborhood in Champaign. Dog was wearing a fabric collar
underneath  a  metal  “choker”  collar  that  provided  better
control. His leash was attached to the choker collar.
    By about 5:20 p.m., Markou and Dog were within about a
half‐block  of  home  after  having  followed  their  usual  route.
Meanwhile, Tyrone Jones, who lived in the neighborhood and
was walking to a friend’s house, had spied a gray and white pit
bull running loose in the area. Jones did not recognize the dog,
so he stopped at several houses on the way to his friend’s to
see if anyone else recognized it. No one did. Jones was sitting
on  his  friend’s  front  steps  and  could  see  Markou  and  Dog
when  they  approached  the  intersection  of  John  Street  and
Crescent Drive. When Markou and Dog began to head south
on Crescent, the pit bull spied them from across the street and
ran toward them. Once the pit bull reached them, the two dogs
sniffed  each  other  briefly,  and  then,  without  warning  or
No. 15‐3415                                                         3

provocation, the pit bull lunged at Dog’s neck. Dog began to
defend himself, and the dogs were soon locked in a fight.
   Jones  ran  across  the  street  to  help  Markou.  Jones  and
Markou  tried  to  separate  the  dogs  by  kicking  at  them  and
using  a  tree  branch,  but  they  were  unsuccessful.  At  Jones’s
suggestion, Markou dropped Dog’s leash so that Dog could
more  freely  defend  himself.  Three  juveniles  arrived  on  the
scene  and  were  watching  the  dogfight.  Before  long,  Jones
asked Markou if she wanted someone to call the police to get
help.  Markou  agreed,  and  someone  called  the  police  and
reported the dog attack.
     At the time, Officer Davis was in his squad car on the way
to  a  call  about  a  residential  burglary.  The  police  dispatcher
reported over the radio that a vicious pit bull was attacking
another  dog  near  the  corner  of  John  and  Crescent.  Davis
testified at trial that the dispatcher also said that one dog was
“almost dead.” Davis’s route took him past the corner of John
and Crescent, and someone in the group of people watching
the  dogfight  flagged  him  down,  so  Davis  pulled  over  and
trained his spotlight on the dogs.
    When Davis got out of his car, he asked what was going on.
Markou, who was or had been crying, identified herself as the
owner of the dog that was being attacked. The juveniles, who
were standing farther away from the dogs than were Markou
and Jones, were yelling. Markou told Davis that her dog was
the brown lab, had collars and a leash, and was being attacked.
Jones testified that he also told Davis that Markou’s dog was
the brown lab and the stray dog was gray and white.
4                                                         No. 15‐3415

    Davis testified at trial that his first impression was that the
dogs were both “dark color.” He has a form of colorblindness
that makes it difficult for him to distinguish between certain
colors, including  between gray and brown. Although Davis
acknowledged that the colorblindness has had some effect on
his daily life and his abilities to act as a police officer, as of the
time of trial he had not informed his employer of his condition.
     Davis walked in a semicircle around the dogs and saw that
one dog was on top of the other, the dog on top seemed larger
and more aggressive, and the dog on the bottom had a white
belly. (Markou, however, testified that although Dog was taller
than the pit bull, one dog was not on top of the other.) No one
saw  any  wounds  or  blood  on  either  dog.  The  dogs  were
focused only on  each other and did not  appear to pose any
immediate threat to the people present. Davis testified that he
went through a “mental checklist” of his options because in his
experience, pit bulls fight to the death. (He had responded to
two  calls  in  the  past  that  involved  pit  bulls  fighting.)  Davis
considered that the police department was undergoing a shift
change at the time; in his estimation, animal control officers
would take fifteen minutes to arrive if called; he had a metal
baton, but would risk getting bitten and did not know what to
do with the pit bull if he was able to get the dogs separated; he
did not have a catch pole, which was back at the station; and in
his experience, oleoresin capsicum (OC) spray does not work
on fighting dogs. Davis also worried that the pit bull might
turn on the persons present.
    After walking partway around the dogs, Davis stood a few
feet away from them, drew his service weapon, made sure no
person was standing behind them, and shot at the dog that in
No. 15‐3415                                                        5

his view was the aggressive dog, the one “on top.” The dogs
did not separate, so Davis fired a second shot a few seconds
later. The dogs separated. Dog began limping toward Markou,
who cried out that Davis had shot her dog. Davis testified that
he could not believe that he had shot the wrong dog. In Jones’s
opinion, Davis looked “confused.”
    Davis then aimed his gun at the pit bull, which had started
to move away from the scene, and fired four more times. The
pit bull trotted across the street. Davis followed and fired a
seventh  and  final  shot  at  the  pit  bull  when  it  reached  the
intersection  of  John  and  Crescent  and  headed  east.  He  lost
sight of the pit bull and returned to Markou’s side while using
his  radio  to  call  a  supervisor  and  animal  control.  Davis’s
supervisor,  Sergeant  Matthew  Crane,  arrived  at  the  scene
within a few minutes. Within ten to fifteen minutes, perhaps
less, an animal control officer arrived. That officer captured the
pit bull and took it to the animal control facility. Dog died as a
result of the gunshot wound.
    When Davis left the scene, he returned to the police station
and wrote a report about the incident, which was admitted into
evidence at trial. From the time Davis had arrived at the scene
to  the  time  he  fired  the  seventh  shot,  about  two  minutes
elapsed. Markou testified that thirty to forty seconds elapsed
between the time Davis arrived and the time he began shoot‐
ing.
                    PROCEDURAL HISTORY
    On  November  8,  2013,  plaintiffs  filed  their  complaint
against the City and Davis. Seeking damages under 42 U.S.C.
§ 1983, they alleged that Davis’s actions in shooting and killing
6                                                        No. 15‐3415

Dog constituted an unconstitutional seizure of their property. 
Against Davis, they sought damages for conversion of their
property, and Markou sought damages for intentional inflic‐
tion of emotional distress. Plaintiffs also sought damages and
injunctive relief for violation of the Illinois Humane Care for
Animals Act, and they brought Monell and respondeat superior
claims against the City.
     Defendants moved for summary judgment on all of plain‐
tiffs’ claims. Plaintiffs cross‐moved for summary judgment as
to liability on all of their claims. In a written opinion issued on
May 18, 2015, the district court granted the City’s motion in
full, granted Davis’s motion as to plaintiffs’ state‐law claims
and  denied  it  as  to  the  §  1983  claim,  and  denied  plaintiffs’
motion for summary judgment.
    On the § 1983 claim against Davis, the case proceeded to a
three‐day jury trial in July 2015. The parties agreed that the
shooting of Dog constituted a seizure; the only issue at trial
was whether Davis’s conduct was reasonable. On July 9, 2015,
the jury found in favor of Davis and against plaintiffs, and the
district court entered judgment on the verdict the same day.
    Plaintiffs  then  filed  a  motion  for  a  new  trial,  which  the
district court denied. Plaintiffs filed a timely notice of appeal. 
No. 15‐3415                                                                   7

                                DISCUSSION
   Plaintiffs raise three issues on appeal.1 First, they contend
that the district court erred in concluding that Davis had not
committed any discovery violations and erred in denying their
motion  for  a  new  trial  that  was  based  upon  those  alleged
violations.  Second,  plaintiffs  argue  that  the  court  erred  in
refusing their proffered jury instruction on the Fourth Amend‐
ment reasonableness analysis. Third, plaintiffs assert that the
jury’s verdict went against the manifest weight of the evidence.
    A. Alleged Discovery Violations
     We review a district court’s discovery determinations and
denial  of  a  motion  for  new  trial  for  an  abuse  of  discretion.
EEOC v. AutoZone, Inc., 707 F.3d 824, 832 (7th Cir. 2013). Where
an alleged error of admission of evidence occurred during a
trial, we will grant a new trial only if the error had a substan‐
tial influence over the jury and the result reached was inconsis‐
tent with substantial justice. Farfaras v. Citizens Bank & Trust of
Chi., 433 F.3d 558, 564 (7th Cir. 2006).
    Plaintiffs  argue  that  the  district  court  erred  in  allowing
Davis to do the following at trial: 1) testify that he heard the
police  dispatcher  say  that  one  dog  was  “almost  dead”;  2)
expand upon his police report by testifying that he considered
several factors in a “mental checklist” prior to using his gun,
including the fact that a shift change was imminent, and that


1
   Plaintiffs raise an additional issue pertaining to the district court’s grant
of summary judgment in favor of the City, but it is in play only if this court
vacates the judgment against Davis. Because we affirm that judgment, we
need not address plaintiffs’ fourth issue.
8                                                         No. 15‐3415

he rejected options like using his baton or OC spray or waiting
for  someone  to  bring  a  catch  pole;  and  3)  call  his  report  an
incomplete  summary  and  contradict  what  he  said  therein
about  what  he  was  able  to  see  (the  dogs’  colors)  when  he
pulled up in his vehicle. According to plaintiffs, because Davis
had not previously disclosed this information by supplement‐
ing his discovery responses, it was an abuse of discretion for
the trial court not to bar this evidence.
     Plaintiffs cite two of their interrogatories to Davis. In the
first  (#7),  they  asked:  “Describe  in  Your  own  words  the
Incident, starting from the dispatch call that sent You to the
Incident and ending with your last involvement in any way
Related  to  the  Incident  (whether  that  last  involvement  was
writing  a  report,  discussing  the  Incident  with  a  supervisor,
etc.), except only for Your communications with Your attor‐
neys concerning This Litigation. Include with the description
Your  explanation  for  each  action  You  took,  and  state  and
describe as precisely and exactly as You can what each person
said.” Davis responded by stating that his recollection of the
incident was contained in his police report, which had been
produced. In the second interrogatory (#10), plaintiffs asked
Davis:  “Identify  all  facts  upon  which  You  have  based  Your
Answer, or have otherwise relied upon, in making the denials
of  the  allegations  of  the  following  paragraphs  of  the  Com‐
plaint: 41, 42, 43, and 44.” Those paragraphs of the complaint
alleged that Davis’s conduct was objectively unreasonable and
intentional or reckless. In his response, Davis stated that all
such facts were contained in his police report. Davis did not
mention in the report that he knew about any statement by the
dispatcher  that  one  dog  was  “almost  dead,”  nor  did  he
No. 15‐3415                                                       9

mention going through a mental checklist of his options prior
to the shooting. He also did not testify about these matters at
his  deposition.  At  trial,  Davis  acknowledged  it  was  only
during discussions with counsel while preparing for trial when
he first recalled hearing the dispatcher’s statement. Davis also
testified  at  trial  that  his  police  report  was  an  incomplete
summary of the incident.
    In plaintiffs’ view, Davis’s failure to disclose this informa‐
tion  was  unjustified  and  prejudicial.  They  argue  that  the
information  came  as  a  “complete  surprise,”  the  timing  pre‐
cluded  them  from  developing  or  offering  countervailing
evidence, and the jury verdict was the result of the “surprise
evidence.” Plaintiffs say that had they received timely notifica‐
tion of the information, they could have obtained and offered
a recording or transcript of the actual dispatch, if available, or
the dispatcher’s or other officers’ testimony about what was
said; presented evidence to contradict Davis’s assertions about
a shift change and the catch pole; challenged Davis’s assertions
about the pitfalls of using OC spray; and asked Sergeant Crane
about these matters had he not already testified.
     Federal Rule of Civil Procedure 26(e)(1)(A) provides that a
party who has made a disclosure or responded to an interroga‐
tory must supplement or correct his disclosure or response “in
a  timely  manner  if  the  party  learns  that  in  some  material
respect the disclosure or response is incomplete or incorrect,
and if the additional or corrective information has not other‐
wise been made known to the other parties during the discov‐
ery  process  or  in  writing.”  Federal  Rule  of  Civil  Procedure
37(c)(1), titled “Failure to Disclose or Supplement,” provides:
“If a party fails to provide information or identify a witness as
10                                                      No. 15‐3415

required by Rule 26(a) or (e), the party is not allowed to use
that information or witness to supply evidence … at a trial,
unless the failure was substantially justified or is harmless.” In
addition to or instead of this sanction, the court may order the
payment of expenses caused by the party’s failure, inform the
jury of the failure, and impose other sanctions.
    When plaintiffs objected to Davis’s testimony at trial and
requested “appropriate sanctions,” the district court denied the
motion, finding that there was no surprise and noting that trial
testimony  can  sometimes  involve  matters,  even  important
ones,  that  were  not  explored  during  depositions.  The  court
further remarked that plaintiffs’ counsel had impeached Davis
and  would  have  the  opportunity  to  impeach  him  again  by
pointing  out  that  during  his  deposition,  he  had  failed  to
mention some of the matters about which he was now testify‐
ing. Later, in its ruling on plaintiffs’ motion for a new trial, the
district court concluded that there was no discovery violation
because the subject matter of Davis’s challenged testimony had
been  disclosed  during  discovery,  and  at  trial  Davis  merely
added details to his previously‐disclosed narrative. The court
reiterated its prior observation, both before and during trial,
that plaintiffs’ view of discovery is “unrealistic.”
    The interrogatories on which plaintiffs rely were not tightly
focused.  They  were  better  suited  for  a  deposition,  so  it  is
understandable that Davis simply pointed to his police report
to answer them. During discovery, plaintiffs were given the
police  dispatcher’s  log  stating  that  a  pit  bull  was  attacking
another dog and “the dog is almost dead.” Nothing prevented
plaintiffs  from  seeking  a  recording  or  transcript  of  the  dis‐
patcher’s actual statements over the radio. Plaintiffs’ counsel
No. 15‐3415                                                        11

asked  Davis  at  his  deposition  about  what  he  had  heard  the
dispatcher  say,  but  failed  to  ask  him  if  he  had  heard  that
specific statement. (In fact, counsel asked Crane about it but,
inexplicably,  did  not  ask  Davis.)  As  for  Davis’s  thought
process, that is not the kind of information one would expect
to  find  in  a  police  report,  and  plaintiff’s  counsel  had  the
opportunity  to  explore  that  topic  at  Davis’s  deposition  but
barely skimmed the surface. Counsel asked Davis about his
shift, but not about shift changes, and did not ask about all of
Davis’s options. For instance, plaintiffs’ counsel was aware that
Davis carried OC spray, and could have asked more questions
about  that.  Plaintiffs  were  provided  in  discovery  all  the
information  they  needed  to  ask  Davis  the  right  questions
before trial.
    In any event, even if Davis had violated Rule 26 by failing
to  supplement  his  discovery  responses,  the  failure  was
harmless. Davis’s trial testimony was not materially different
from what he had disclosed in discovery, and to the extent he
contradicted his previous testimony or his report, plaintiffs had
the opportunity to, and did, impeach him. Furthermore, there
was no reason why plaintiffs could not have recalled Sergeant
Crane to ask him about the other aspects of Davis’s testimony.
   As  the  district  court  aptly  observed,  Davis’s  discovery
responses  were  not  a  script  that  he  was  bound  to  recite
verbatim  at  trial.  The  court  did  not  abuse  its  discretion  in
denying plaintiffs’ motions for sanctions and for a new trial.
   B. Jury Instruction on Reasonableness of the Seizure
    We  review  challenges  to  jury  instructions  de  novo  and
afford the district court “‘substantial discretion with respect to
12                                                       No. 15‐3415

the precise wording of instructions so long as the final result,
read  as  a  whole,  completely  and  correctly  states  the  law.’”
Lewis v. City of Chi. Police Dep’t, 590 F.3d 427, 433 (7th Cir. 2009)
(quoting  United  States  v.  Gibson,  530  F.3d  606,  609  (7th  Cir.
2008)). “When it comes to potentially confusing or misleading
instructions, the reviewing court is to first ask if the correct
message  was  conveyed  to  the  jury  reasonably  well.”  Id.
(internal quotation marks omitted). “This inquiry is done by
examining  the  instructions  as  a  whole,  in  a  common  sense
manner,  avoiding  nitpicking.  If  the  instructions  fail  in  this
regard,  a  new  trial  is  appropriate  only  if  the  instruction
prejudiced the complaining party.” Id. (citation omitted).
      The  killing  of  a  companion  dog  constitutes  a  “seizure”
within the meaning of the Fourth Amendment. Viilo v. Eyre,
547 F.3d 707, 710 (7th Cir. 2008) (citing Altman v. City of High
Point,  N.C.,  330  F.3d  194,  204‐05  (4th  Cir.  2003);  Brown  v.
Muhlenberg Twp., 269 F.3d 205, 210‐11 (3d Cir. 2001); Lesher v.
Reed, 12 F.3d 148, 150 (8th Cir. 1994); and Fuller v. Vines, 36 F.3d
65, 68 (9th Cir. 1994), overruled on other grounds by Robinson v.
Solano  Cty.,  278  F.3d  1007,  1013  (9th  Cir.  2002)).  Therefore,
Officer Davis’s actions were constitutional only if reasonable.
See id. (citing United States v. Place, 462 U.S. 696, 703 (1983)).
   The  district  court  gave  the  following  jury  instruction
regarding reasonableness:
         You must decide whether Defendant’s seizure was
         unreasonable from the perspective of a reasonable
         officer facing the same circumstances that Defen‐
         dant faced. You must make this decision based on
         what Defendant knew at the time of the incident,
         not  based  on  what  you  know  now.  In  deciding
No. 15‐3415                                                          13

         whether  Defendant’s  seizure  was  unreasonable,
         you must not consider whether Defendant’s inten‐
         tions were good or bad.
         In performing his job, an officer can use force that
         is reasonably necessary under the circumstances.
   This  instruction  was  based  largely  on  Seventh  Circuit
Pattern Jury Instruction 7.09. The jury was also instructed that
the term “seizure” referred to the shooting of the dog.
    Plaintiffs  argue  that  the  court’s  instruction  insufficiently
stated the law because it did not guide the jury in assessing
reasonableness in the context of the shooting of a household
pet.  They  submit  that  the  court  erred  in  rejecting  their  pro‐
posed addition to the instruction, drawn from Viilo, 547 F.3d at
710: “[U]se of deadly force against a household pet is reason‐
able only if the pet poses an immediate danger and the use of
force is unavoidable.”
     The  district  court  rejected  plaintiffs’  request  to  add  this
language, and, in its opinion denying plaintiffs’ motion for a
new  trial,  explained  that  Viilo  is  distinguishable  and  the
requested instruction would have confused the jury. We agree.
Viilo  involved  police  officers’  shooting  of  one  dog  at  the
owner’s  house  while  the  owner  was  present,  not  a  fight
between two dogs, one of which was evidently a stray, off the
premises of any owner. Plaintiffs’ proposed language does not
fit the facts of this case. The pattern instruction was sufficient
to inform the jury correctly of the applicable law.
   C. Manifest Weight of the Evidence
    We apply the “abuse of discretion” standard of review to
the district court’s denial of plaintiffs’ motion for a new trial on
14                                                        No. 15‐3415

the basis that the verdict was against the manifest weight of the
evidence. EEOC v. AutoZone, Inc., 809 F.3d 916, 919 (7th Cir.
2016)  (citing  Lewis,  590  F.3d  at  444).  We  will  set  aside  the
verdict and remand for a new trial only if “‘no rational jury
could have rendered’” it. Id. (quoting Smith v. Wilson, 705 F.3d
674, 677‐78 (7th Cir. 2013)). Under this analysis, we examine
the  evidence  in  the  light  most  favorable  to  plaintiffs,  while
“‘leaving issues of credibility and weight of evidence to the
jury.’” See id. (quoting King v. Harrington, 447 F.3d 531, 534 (7th
Cir. 2006)). “Once the district court applies the correct law, its
discretion  is  wide  and  our  review  deferential.”  Whitehead  v.
Bond,  680  F.3d  919,  929  (7th  Cir.  2012)  (brackets  omitted)
(quoting  Mejia  v.  Cook  Cty.,  Ill.,  650  F.3d  631,  634  (7th  Cir.
2011)). The district court “‘is in the best position to evaluate the
evidence and determine whether the verdict was against the
manifest  weight;  it  heard  the  witnesses  testify,  saw  the  evi‐
dence  presented,  and  gained  a  better  appreciation  of  the
nuances of the case than could be gleaned from a cold, written
record.’” Id. (quoting Mejia, 650 F.3d at 634).
    Plaintiffs cite the following undisputed facts in support of
their assertion that the district court abused its discretion in
denying their motion for a new trial: Davis shot Dog less than
a minute after arriving on the scene; he spoke only briefly with
Markou and Jones; he was informed that Markou’s dog was
brown  and  the  pit  bull  was  gray;  he  knew  about  his  own
colorblindness, that it had been a problem in the past, and that
it could be a problem in the twilight; no person was in immedi‐
ate  danger;  Davis  knew  that  a  number  of  alternatives  to
shooting the dogs existed but rejected them; and after he used
his gun, he called for a supervisor and animal control, who
No. 15‐3415                                                          15

arrived within minutes. Plaintiffs further maintain that it was
“simply unreasonable” for Davis to have behaved as he did.
    When  it  ruled  on  plaintiffs’  motion  for  a  new  trial,  the
district  court  applied  the  proper  standard,  citing  Mejia,  and
reasoned as follows:
         At trial, this court had the opportunity to observe
         the  manner  and  demeanor  of  the  witnesses  who
         testified. During their testimony, all three Plaintiffs,
         by  their  body  language  and  choice  of  words,
         showed  that  they  were  angry  and  believed  that
         they were entitled to substantial damages for the
         loss of their dog. It appeared that Plaintiffs’ presen‐
         tation of evidence was more focused on damages
         than  liability.  This  court  wants  to  be  clear  that
         Plaintiffs did present evidence from which a jury
         could  have  found  in  their  favor.  However,  in
         contrast to the Plaintiffs, Defendant came across on
         the witness stand as a very reasonable person who
         came into a chaotic, emergency situation and did
         what he thought was best at the time. This court
         therefore  concludes  that  the  jury  was  presented
         with a legally sufficient amount of evidence from
         which the jury could reasonably derive its verdict
         in favor of Defendant.
    We find no fault with this assessment of the evidence at
trial, which also showed that Davis had prior experience with
pit  bulls  and  knew  they  could  be  vicious.  And  the  dog  in‐
volved  in  this  fight  was  indeed  described  as  vicious.  Davis
offered  plausible reasons  for  rejecting  alternative courses  of
action, including the risk of danger to the bystanders. Plaintiffs
are adamant that this risk was not “immediate,” but they fail
16                                                      No. 15‐3415

to  acknowledge  that  a  vicious  dog  was  involved  and  the
situation thus could have changed at any moment.
    Plaintiffs  merely  recite  the  evidence  that  would  have
supported  a  verdict  in  their  favor  and  fail  to  address  the
countervailing evidence and the district court’s analysis. Based
on  the  record,  we  cannot  say  that  the  district  court,  having
observed the witnesses and assessed their credibility and heard
the rest of the proof at trial, abused its discretion in holding
that the jury verdict was not against the manifest weight of the
evidence.
                           CONCLUSION
     We AFFIRM the judgment of the district court.